DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281934 Giladi et al., hereinafter “Giladi” in view of NPL Liao, hereinafter “Liao” (all cited previously), further in view of US 9504824 Esenaliev, hereinafter “Esenaliev”.
Regarding claim 1, Giladi discloses a method (Para 5) of inhibiting a virus (Para 5) from infecting cells (Para 5) in a target region (Para 5), comprising the steps of: imposing an alternating electric field (Para 5 and 58) in the target region (Para 5) for a duration of time (Para 5), the alternating electric field (Para 5 and 58) having a frequency (Para 5; first frequency or second frequency) and a field strength (Para 50 discloses how amplitude and frequency affect the field of strength, which implies that the electric field has a field of strength), wherein when the alternating electric field (Para 5) is imposed in the target region (Para 5) for the duration of time (Para 5), the alternating electric field inhibits infection of the cells in the target region by 
Giladi does not explicitly disclose a virus.
However, Liao discloses that viruses are shown to be capable of causing cancer in humans (Page 1, Col. 1, lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that cancer cells are a result of a virus as taught by Liao, in the invention of Giladi, in order to further understand preventing an infection to target cells (Liao; Page 1, Col. 1, lines 14-18).
Giladi does not disclose that the target region is tumor-free. 
However, Esenaliev discloses a method treating the body using alternating electric fields (Abstract and Summary of invention) and teaches the target region is tumor-free (Col. 4, lines 54-67 and Col. 5, lines 1-14; this paragraph shows that the therapeutic applications including treating viruses as well as (either/or) cancer, but it is inherent that when treating viruses, they are treating a virus infected region that is tumor-free, given that is not mentioned). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included that the region being treated for viruses is tumor free as taught by Esenaliev, in the invention of Giladi, in order to show that the treatment is also effective on tumor free regions (Esenaliev; Col. 4, lines 54-67 and Col. 5, lines 1-14; given that the same method can be used on both viruses and cancer it is a motivation to combine).

Regarding claim 2, Giladi discloses the target region (Para 5) is a region within a live subject (Para 45), and wherein the alternating electric field (Para 5) is safe for the subject (Para 44 discloses the device is used on patient’s skin and thereby it prevents overheating, implying it is safe to use on a live subject).
Regarding claim 4, Giladi discloses a step of delivering (Para 52) an antiviral agent (Para 52; a compound that inhibits cell motility can be administered) to the target region so that a therapeutically effective dose (Para 42 and 43; Bumetanide is used in a therapeutic dose to inhibit cell motility) of the antiviral agent is present in the target region (Para 42 and 43) while the imposing is performed (Para 43).
Regarding claim 5, Giladi discloses the step of delivering an antiviral agent (Para 52) to the target region (Para 43) so that the antiviral agent is present in the target region while the imposing is performed (Para 42 and 43).
Regarding claim 6, Giladi discloses the alternating electric field (Para 5) has a frequency (Para 5) between 50 and 500 kHz (Para 7; 200 kHz).
Regarding claim 7, Giladi discloses the alternating electric field (Para 5) has a frequency (Para 5) between 25 kHz and 1 MHz (Para 7, 200 kHz).
Regarding claim 8, Giladi discloses the alternating electric field (Para 5) has a frequency (Para 5) of about 200 kHz (Para 7).
Regarding claim 9, Giladi discloses the alternating electric field (Para 5) has a field strength (Para 35) between 1 and 5 V/cm RMS (Para 35, greater than 1 V/cm RMS).
Regarding claim 10, Giladi discloses the alternating electric field (Para 5) has a field strength of about 1.2 V/cm RMS (Para 35, greater than 1 V/cm RMS which would imply it is around 1.2 V/cm RMS).
Regarding claim 11, Giladi discloses the duration of time (Para 5) is between 1 and 48 hours (Para 6 and 52; 12 hours of treatment).
Regarding claim 14, Giladi discloses the alternating electric field (Para 5) has an orientation (Para 11) that is repeatedly switched (Para 5 and 11) between at least two directions (Para 11, first and second direction) during the duration of time (Para 11).
Regarding claim 15, Giladi discloses the orientation (Para 11) of the alternating electric field (Para 11) is switched about once a second (Para 11; the orientation is switch between the first and second time intervals which are both less than 5 seconds, implying they are about 1 second).
Regarding claim 16, Giladi discloses the alternating electric field (Para 5) has an orientation (Para 11) that is repeatedly switched (Para 11) between a first direction (Para 11) and a second direction (Para 11) during the duration of time (Para 11), wherein the first direction (Para 11) is roughly perpendicular (Para 11; the angle between the first and second direction is 90 degrees) to the second direction (Para 11).
Regarding claim 17, Giladi discloses the alternating electric field (Para 5) is applied to the target region (Para 15) via capacitively coupled electrodes (Para 15).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281934 Giladi et al., hereinafter “Giladi” in view of NPL Liao, hereinafter “Liao”, further in view of US 9504824 Esenaliev, hereinafter “Esenaliev”, further in view of US 2017/0266283 Soikum et al., hereinafter “Soikum” (cited previously).
Regarding claim 12, Giladi discloses all the limitations of claim 1.
Giladi does not disclose the duration of time is between 2 and 14 days.
However, Soikum discloses a method of using electric field for infected cell death (Abstract) and teaches the duration of time (Para 17, 131, and 152) is between 2 and 14 days (Para 147 and 148, 6 days).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected a duration between 2 and 14 days as taught by Soikum, in the method of inhibiting of Giladi, in order to have sufficient time for the targeted method (Para 17).
Regarding claim 13, Giladi discloses all the limitations of claim 1.
Giladi does not disclose the duration of time is about 48 hours
However, Soikum teaches the duration of time (Para 17, 131, and 152) is about 48 hours (Para 147 and 148, 2 days).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected a duration between 2 and 14 days as taught by Soikum, in the method of inhibiting of Giladi, in order to have sufficient time for the targeted method (Para 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792